 


110 HR 3656 IH: To require States to withhold assistance to applicants for, and recipients of temporary assistance for needy families with respect to whom there is substantial evidence of recent unlawful drug use.
U.S. House of Representatives
2007-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3656 
IN THE HOUSE OF REPRESENTATIVES 
 
September 25, 2007 
Mr. English of Pennsylvania (for himself and Mr. Weller of Illinois) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To require States to withhold assistance to applicants for, and recipients of temporary assistance for needy families with respect to whom there is substantial evidence of recent unlawful drug use. 
 
 
1.Withholding of assistance to applicants for, and recipients of temporary assistance for needy families with respect to whom there is substantial evidence of recent unlawful drug use 
(a)RequirementsSection 408(a) of the Social Security Act (42 U.S.C. 608(a)) is amended by adding at the end the following: 
 
(12)Drug testing requirementsA State to which a grant is made under section 403(a) for a fiscal year shall— 
(A)require an individual who has applied for, or is a recipient of, assistance from the State program funded under this part to undergo a physical test designed to detect the use by the individual of any controlled substance (as defined in section 102(6) of the Controlled Substances Act) if the State has substantial evidence that the individual has unlawfully used such a substance in the 6-month period ending with the date of the test; 
(B)if a test administered pursuant to this paragraph indicates that the individual has used such a substance in the 6-month period referred to in subparagraph (A), or if the State otherwise determines (on the basis of such indicators as the State may establish) that an individual is likely to have unlawfully used such a substance in the 6-month period— 
(i)ensure that the self-sufficiency plan developed under section 408(b) with respect to the individual addresses the use of the substance; and 
(ii)suspend the provision of cash assistance under the program to the family of the individual until a subsequent such test indicates that the individual has not been using the substance; and 
(iii)require, as a condition of providing any benefit under the program to the family of the individual, that the individual comply with the self-sufficiency plan, including the provisions of the plan that address the use of the substance, and undergo additional such tests every 30 or 60 days, as the State deems appropriate; and 
(C)terminate for 3 years the participation in the program of the family of any individual who tests positive for the use of such a substance in such number of consecutive tests administered pursuant to this paragraph (which shall be not less than 3 and not more than 6) as the State deems appropriate.. 
(b)Penalty for noncomplianceSection 409(a) of such Act (42 U.S.C. 609(a)) is amended by adding at the end the following: 
 
(15)Penalty for failure to comply with drug testing requirementsIf the Secretary determines that a State has not complied with section 408(a)(12) during a fiscal year, the Secretary shall reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to not less than 5 percent and not more than 10 percent of the State family assistance grant, as the Secretary deems appropriate based on the frequency and severity of the noncompliance.. 
(c)Effective dateThe amendments made by this section shall take effect on the 1st day of the 1st calendar quarter beginning 1 year or more after the date of the enactment of this Act. 
 
